Citation Nr: 9929561	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served with the Oklahoma Army National Guard at 
various times from February 1986 to February 1998, with 
periods of active duty from March to June 1986 and from 
November 1990 to April 1991.  He served in Southwest Asia 
from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's intermittently symptomatic chronic lung disease 
was acquired as a result of exposure to burning oil wells 
during service in the Persian Gulf. 


CONCLUSION OF LAW

Intermittently symptomatic chronic lung disease was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma, is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all evidence necessary for an 
equitable disposition of the appeal has been obtained and 
that no further assistance to the veteran is required in 
order to comply with the VA's duty to assist the veteran with 
the development of facts pertinent to his claims mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).  However, as the 
veteran has specifically been diagnosed with intermittent 
symptomatic chronic lung disease, the provisions of 38 C.F.R. 
§ 3.317 are not for application and the claim will be 
addressed on a direct incurrence basis.

The veteran contends, in essence, that he had asthma prior to 
service which resolved, and that, during service in the 
Persian Gulf war, he developed a respiratory condition as a 
result of being exposed to burning oil wells.  

Service medical records reflect that, during a January 1986 
enlistment examination for the National Guard, the veteran's 
chest and lungs were normal, as was a chest X-ray.  Pulmonary 
function tests conducted in February 1986 also showed no 
abnormality with rest or post-exercise, with the veteran's 
lungs showing only a seven percent fall with one breath and a 
12 percent fall with four inhalations.  There was no evidence 
of any reactive airway disease.  In a Report of Medical 
History, also dated in January 1986, the veteran noted that 
he had had asthma.  The examiner recorded that the veteran 
had been told that he had had asthma seven or eight years 
previously, that he had gone to the physician on one occasion 
and that medicine had been prescribed.  The veteran related 
that he had not had any problems since that time and that 
records were not available. 

During a May 1990 examination for the Oklahoma Army National 
Guard, the veteran's lungs and chest were normal.  A Report 
of Medical History, also dated in May 1990, reflects that the 
veteran reported having had asthma, shortness of breath, pain 
or pressure in the chest and a chronic cough.  In January 
1991, the veteran reported a history of bronchial asthma and 
that he had received treatment for four years, but not within 
the prior seven years.  He also related that he smoked.  An 
examination of the lungs in January 1991 showed that they 
were clear to auscultation even with forced expiration.  A 
diagnosis of a history of reactive airway disease was 
rendered.  An April 1991 examination for release from active 
duty revealed that the veteran's chest and lungs were normal.  

A September 1992 Persian Gulf Registry examination report 
reflects that the veteran had served in the Persian Gulf for 
six months and that he had been exposed to oil field fumes 
for one to two months.  It was noted that the veteran had 
quit smoking six months previously and that he had had a 
prior history of asthma as a youth.  The veteran complained 
of having chronic congestion and a dry cough for the previous 
nine to ten months without any evidence of purulent sputum or 
hemoptysis.  He reported that he had had some wheezing and 
shortness of breath at times, but at other times, he was able 
to run and climb poles (the veteran worked for a cable 
company).  An examination of the chest revealed that the 
veteran's lungs were clear without any wheezing.  A diagnosis 
of intermittent chest congestion and a history of prior 
asthma was entered.  

An October 1992 VA treatment report reflects that the veteran 
had served in Desert Storm and had been exposed to oil field 
fumes.  The veteran gave a history of having asthma.  The 
examiner noted that pulmonary function tests were within 
normal limits.  A diagnosis of chest congestion/history of 
asthma and exposure to oilfield fumes was rendered.  

A June 1993 VA treatment report reflects that the veteran 
complained of having breathing problems for the prior three 
months, such as intermittent shortness of breath, dyspnea on 
exertion and a cough.  He related that he had discolored 
sputum without fever or chills.  It was reported that the 
veteran was trying to quit smoking, and that he had been 
exposed to oil field fires in Kuwait.  A chest examination 
revealed mild wheezing.  An X-ray of the chest was reported 
to have been normal.  It was reported that pulmonary function 
tests revealed a forced expiratory volume in one second 
(FEV1)of 4.58 which was 105 percent of that predicted.  The 
impression was that the veteran had a history of asthma, 
smoking, bronchitis, and that he had been exposed to oil 
field fires during Desert Storm.  

An October 1993 VA General Medical examination report 
reflects that the veteran served in Northern Kuwait from 
"January 14, 1991 to April 19, 1991," and, during that 
time, he had been exposed to burning oil wells.  The veteran 
related that during service he had not received any treatment 
for any type of pulmonary problem.  He indicated, however, 
that upon his return from the Persian Gulf, he began to 
experience some symptoms of recurrent chest tightness with 
pain in the suprasternal area with deep breathing, occasional 
exertion-type asthmatic symptoms with wheezing and some 
shortness of breath.  The veteran indicated that he had 
received treatment for an upper respiratory tract infection 
on at least one occasion, but that he did not have a history 
of pneumonia.  The veteran had infrequent coughing.  The 
examiner reported that up until June 1993, the veteran had 
smoked a half a pack of cigarettes a day, and that he used an 
inhalator as needed.  The examiner indicated that a June 1993 
chest x-ray and pulmonary function tests were normal.  An 
examination of the respiratory system was normal.  A 
diagnosis of a history of mild intermittently symptomatic 
bronchial asthma was entered.  

A November 1994 VA examination report notes that the veteran 
had served in the Persian Gulf and had been exposed to 
burning oil fields where he recalled being enveloped in smoke 
and seeing smoke particles all around him.  He related that 
when he moved five miles away from the oil wells, the smoke 
exposure dissipated.  The veteran reported that about eight 
months after he had returned home from the Persian Gulf War, 
he began to notice intermittent tightness in his lungs, 
wheezing, a sore throat, and a cough, which occurred about 
one to two times a month.  It was noted that the veteran's 
cough was productive of a reddish phlegm for which he was 
placed on medication in June 1993.  Since that time, he 
reported that he had not had any reddish phlegm, but when he 
coughed, he had a greenish colored sputum.  He related that 
he was congested in the nasal and sinus area daily and that 
this congestion had been a constant occurrence since he had 
returned from the Persian Gulf.  

During the November 1994 VA examination, the veteran reported 
that he had lung tightness and wheezing with a sore throat if 
he was outside alot or if he exercised.  It was noted that 
the veteran had been placed on a permanent profile in order 
to avoid running or field duty.  The veteran denied having 
any lung or sinus problems prior to serving in the Persian 
Gulf; he reported having asthma as a child, but that it had 
resolved.  It was noted that the veteran had been placed on 
medication for the previous six months.  Following 
examination the veteran was diagnosed as having 
intermittently symptomatic chronic lung disease versus 
chronic sinus disease.  

A VA pulmonary function test, conducted in late November 
1994, revealed that  spirometry and blood gases breathing 
room were normal.  There was no change from a prior normal 
spirometry.

A January 1995 VA examination report reflects that the 
veteran had a history of asthma, that he had been exposed to 
heavy smoke for one month during service in the Persian Gulf 
and that he had was going to have his lungs evaluated.  The 
veteran complained of having sinus problems which caused 
rhinorrhea and congestion and reported that he had had 
occasional bleeding from his nose with dryness.  He was 
diagnosed as having a deviated nasal septum and allergic 
rhinitis.  

In an August 1996 statement submitted by the appellant's 
spouse it was reported that since the veteran had returned 
home from Saudi Arabia, he had experienced shortness of 
breath and had used an inhaler.

A December 1998 VA examination report reflects that the 
veteran continued to complained of breathing problems, a sore 
throat, and nasal dryness as a result of service in the 
Persian Gulf.  At the time of the examination, the veteran 
indicated that he had had coughing with exertion as well as a 
tightness in his chest, which worsened with exertion.  The 
veteran stated that he felt as if he could not get air into 
his lungs and that, if he breathed deeply several times, the 
problem would disappear.  The examiner noted that the veteran 
had shortness of breath which increased with exertion.  The 
examiner indicated that the veteran had a history of asthma 
prior to entering service, and that he had reviewed the 
veteran's claims file.  Examination of the respiratory system 
revealed normal findings, and a diagnosis of hyperactive 
airway disease by history with no current objective findings 
was entered.  

The examiner concluded that the veteran had provided a 
history of having been exposed to oil fire fumes and vapors 
during active service, and that shortly after he was 
discharged he began to experience an increase in 
symptomatology with respect to his respiratory disorder.  The 
examiner reported that since it was apparent that the veteran 
had an underlying respiratory disorder, which he declared 
during examinations, conducted in January 1986 and May 1990, 
it was reasonable to conclude that exposure to vapors, fumes, 
and smoke in air for a prolonged period of time "could" 
have exacerbated his pre-existing chronic lung condition.  
Consequently, it was the examiner's opinion that any 
currently diagnosed respiratory disorder was related to the 
veteran's active service and was aggravated by exposure to 
oil fire fumes during his service in the Persian Gulf.  

In support of his claim for service connection for a 
respiratory disorder, to include asthma, the veteran has 
consistently maintained throughout the course of this appeal 
that while he had asthma prior to service, it had resolved 
and that during his service in the Persian Gulf war, he 
developed a respiratory condition as a result of being 
exposed to burning oil wells.  In support of his assertions, 
both service and post-service VA medical records, dating from 
1992 to 1998, reflect that the veteran has consistently 
complained of shortness of breath, tightness in his chest, 
wheezing and a chronic cough as a result of being exposed to 
oil fumes during service in the Persian Gulf.  Indeed, when 
seen by VA in both October 1992 and June 1993, the veteran 
was diagnosed as having a history of asthma, chest congestion 
and that he had been exposed oil field fumes during Operation 
Desert Storm.  While there were no objective findings with 
respect to a respiratory disorder found during a December 
1998 VA examination, during a November 1994 VA examination, 
conducted by the same VA examiner, a diagnosis of 
intermittently symptomatic chronic lung disease was entered.  
More significantly, during the December 1998 VA examination, 
the examiner concluded, after a complete review of the 
veteran's claims file, that any currently diagnosed 
respiratory disorder was related to the veteran's active 
service and had been aggravated by exposure to oil fire fumes 
in the Persian Gulf.  

In view of the foregoing, in view of the fact that the claims 
file is devoid of any competent evidence which contradicts 
either the appellant's assertions or the December 1998 
medical opinion indicating that a current respiratory 
disorder is a result of inservice exposure to burning oil 
wells, and after considering the doctrine of reasonable 
doubt, the Board is of the opinion that the service 
connection for an intermittently symptomatic chronic lung 
disorder is warranted. 

In reaching this decision the Board acknowledges that no 
evidence of current disease was found on examination in 
December 1998.  The claims file documents, however, that this 
disorder is chronic in nature, notwithstanding the periods of 
intermittent remission.  In light of this chronicity, the 
Board finds a rational basis to grant service connection 
under the doctrine of reasonable doubt.  The Board, of 
course, offers no opinion as to what rating should be 
assigned at this time.

ORDER

Service connection is granted for a respiratory disorder, to 
include asthma.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

